GREEN, Judge.
In this medical malpractice action, the plaintiff, Janet Wojcik, appeals the trial court’s nonfinal order granting the defendant Brooksville Regional Hospital’s motion to strike count VI of the plaintiffs complaint with leave to amend. We dismiss for lack of jurisdiction.
Wojcik contends that she cannot remedy the deficiencies pointed out in the trial court’s order of dismissal, and therefore, the dismissal is an appealable final ruling pursuant to Florida Rule of Appellate Procedure 9.030(B)(1)(a). The matters that Wojcik contends will be fatal to her cause of action are not apparent in this record and do not entitle her to appellate relief.
The order in this appeal is different from that in Eagle v. Eagle, 632 So.2d 122 (Fla. 1st DCA 1994). In Eagle, the order dismissing the complaint, though without prejudice, was final because the sole recourse of the appellant was to bring an entirely different action. In the instant case, Wojcik is not faced with starting a new and different proceeding. See S.L.T. Warehouse Co. v. Webb, 304 So.2d 97 (Fla.1974); Peterson Homes, Inc. v. Johnson, 691 So.2d 563 (Fla. 5th DCA 1997); Bushweiler v. Levine, 476 So.2d 725 (Fla. 4th DCA 1985); and SCI, Inc. v. Aneco Co., 410 So.2d 531 (Fla. 2d DCA 1982). Therefore, we dismiss this appeal.
Dismissed.
THREADGILL, A.C.J., and STRINGER, J., Concur.